Citation Nr: 1638994	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected left lower extremity radiculopathy disability.

2.  Entitlement to service connection for right upper extremity radiculopathy.

3.  Entitlement to service connection for left upper extremity radiculopathy.

4.  Entitlement to service connection for a right shoulder disorder. 

5.  Entitlement to an earlier effective date prior to July 11, 2008 for the grant of a separate rating for radiculopathy of the left lower extremity. 

6.  Entitlement to an earlier effective date prior to April 11, 2008 for the grant of a separate rating for radiculopathy of the right lower extremity. 

7.  Entitlement to a separate rating for radiculopathy of the left lower extremity in excess of 10 prior to August 23, 2010, and in excess of 20 percent thereafter.  
8.  Entitlement to a separate rating for radiculopathy of the right lower extremity in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971 and from May 1975 to June 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative disc disease (DDD) of the cervical spine. 

2.  The Veteran's cervical spine disorder is secondary to the service-connected left lower extremity radiculopathy disability. 

3.  The Veteran does not have a current diagnosis of radiculopathy of the upper extremities.

4.  The Veteran has been diagnosed with right shoulder tendinitis and calcification of the tendinous insertion of the supraspinatus.

5.  The Veteran's right shoulder disorder is not related to service or to a service-connected disability.

6.  The Rating Schedule was changed effective September 26, 2003 which required that neurological disabilities associated with thoracolumbar spine disabilities were to be specifically considered and separately rated.

7.  For the entire rating period on appeal, radiculopathy of the left lower extremity has been manifested by, at most, "moderately severe" incomplete paralysis of the sciatic nerve.

8.  For the entire rating period on appeal, radiculopathy of the right lower extremity has been manifested by, at most, "moderately severe" incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a cervical spine disorder, to include as secondary to the service-connected left lower extremity radiculopathy disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for an effective date of September 26, 2003, for the grant of a separate rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. 
§ 5107, 5110 (West 2014); 38 C.F.R. § 3.1, 3.102, 3.114, 3.155, 3.157, 3.400 (2015).

6.  The criteria for an effective date of September 26, 2003, for the grant of a separate rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.1, 3.102, 3.114, 3.155, 3.157, 3.400 (2015).

7.  For the entire initial rating period, the criteria for an initial (separate) rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

8.  For the entire initial rating period, the criteria for an initial (separate) rating of 40 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a cervical spine disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely letters dated in June 2008, September 2010, and February 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, private medical examinations, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in January 2005 and August 2010 (spine).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed below, the Board finds that the VA opinion and findings obtained in this case are adequate.  No VA examination was provided in connection with the Veteran's right shoulder claim.  The Board finds that an examination is not necessary.  There is no credible evidence of in-service right shoulder problems, and there is no credible evidence that a post-service fall resulted in an injury to the right shoulder. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Cervical Spine Disorder

The Veteran maintains that he sustained a cervical spine disorder as a result of an injury sustained in service.  Specifically, the Veteran maintains that he sustained a fractured maxilla (jawbone) that required surgery in service.  He also maintains that, after service, he sustained a work-related injury and fell down a stairway.  According to the Veteran, the fall was as a result of his service-connected bilateral lower extremity radiculopathy disability.  As such, the Veteran essentially maintains that his cervical spine disability may also be related to the service-connected bilateral lower extremity radiculopathy disability.  See July 2016 Brief from Veteran's representative.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disorder is secondary to his service-connected left lower extremity disability.

Service treatment records confirm that the Veteran suffered a fracture of the right maxillofacial fracture, status post-reconstruction.  

The Veteran is currently service-connected for a lumbar spine disability and right and left lower extremity radiculopathy.
 
The evidence includes a December 2008 report from Dr. P.R.  During the evaluation, Dr. P.R. indicated that the Veteran sustained significant trauma
to the face and body that required reconstructive surgery for a mandible fracture.  Years later, in 2006, and while working for the Department of Justice in Puerto Rico, the Veteran received trauma to the left side when arresting a person and after falling down a stairway.  The Veteran has specifically reported that the fall occurred because his left leg gave out as a result of his service-connected left lower extremity radiculopathy.  He was referred to the State Insurance Fund Hospital where he was found to have discogenic disease involving the cervical and lumbar spine.  Dr. P.R. then opined that the Veteran had severe degenerative discogenic disease of the cervical spine that was "connected to a trauma during the armed forces service in Vietnam."  

In a June 2008 report of neurological examination from Dr. L.L., it was noted that the Veteran had suffered a combat injury while at war in Vietnam.  There was an explosion of a bombshell and he was thrown up in the air and landed against a boat.  Following the fall, there was principal injury to the maxilla that required surgery.  
Dr. L.L. also stated that it was "reasonable to assume that besides the injury to his face he also had injury to several parts of his body including head and neck and low back."  Further, it was indicated that, while working for the Department of Justice in Puerto Rico, the Veteran received a trauma to the left side when arresting a person and after falling down a stairway. Dr. L.L. then opined that the fall that he sustained after service was "in part precipitated because of pre-existing conditions."  It was also opined, with reasonable medical certainty, that the post-service fall "aggravated his previous symptoms from the injury."

Having reviewed the evidence in a light most favorable to the Veteran, the Board finds that the evidence of record is at least in equipoise.  While there is no objective evidence that the Veteran's work-related fall was due to his service-connected left lower extremity disability, the Veteran has provided statements alleging that his left leg gave out as a result of his service-connected left lower extremity radiculopathy and he fell down the stairs injuring his neck.  Given the nature of the injury and the severity of his radiculopathy, the Veteran is competent to identify and report symptoms related to the left leg, such as numbness and giving out.  Moreover, the record contains no contradictory medical evidence.  Finally, there is nothing of record to call into question the credibility of the Veteran himself.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that secondary service connection for cervical spine DDD is warranted.  See 38 U.S.C. 
§ 5107 (b).  The claim is granted.

Service Connection Analysis for
Bilateral Radiculopathy of the Upper Extremities

The Veteran maintains that he has pain that radiates from his neck to his left and right upper extremities.  He relates this pain to service or, alternatively, to the now service-connected cervical spine disability.

Upon review of the evidence of record, the Board finds that the Veteran does not have a current diagnosis of upper extremity radiculopathy.

Service treatment records are absent for any complaints, diagnosis, or treatment for radiculopathy of the upper extremities.

Post-service medical evidence shows that the Veteran's radiculopathy affects his lower extremities, but not the upper extremities.  For example, the December 2008 report of medical evaluation from Dr. P. R. diagnosed the Veteran with chronic DDD of the cervical spine and bilateral carpal tunnel syndrome.  The Veteran was diagnosed with left and right lower extremity radiculopathy, but none was noted to affect the upper extremities.  Also, an October 2008 EMG and nerve conduction study did not indicate radiculopathy associated with the cervical spine.  

VA spine examinations dated in January 2005 and August 2010 do not indicate any complaints by the Veteran pertaining to his upper extremity and no diagnosis of radiculopathy was noted. 

VA treatment records also fail to show a diagnosis of right or left upper extremity radiculopathy.  

The Board has also considered the Veteran's statements regarding his belief that he has upper extremity radiculopathy related to service or to his cervical spine disability.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with radiculopathy, such as pain and numbness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of cervical spine radiculopathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Radiculopathy is a medically complex disease process because it requires specialized testing to diagnose and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The Board has also considered whether the Veteran's diagnosed carpal tunnel syndrome could be related to his claimed radiculopathy or cervical spine disability.  By definition, carpal tunnel syndrome is defined as "a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow."  See Dorland's Illustrated Medical Dictionary 1812 (30th ed. 2003).  See also Wilson v. Brown, 7 Vet. App. 542 (1995) (finding, "Carpal tunnel syndrome is 'a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.'").  Therefore, the Board finds that, by very definition, carpal tunnel syndrome is a disorder of the median nerve, unrelated to the cervical spine.

Although the Veteran has been diagnosed with DDD of the cervical spine, lower extremity radiculopathy, and carpal tunnel syndrome, the evidence does not support a current diagnosis of right or left upper extremity radiculopathy.  As such, the Board finds that the Veteran does not have a current disability.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.

Service Connection Analysis for a Right Shoulder Disorder

The Veteran maintains that he has a right shoulder disorder that is either related to service or to his service-connected left lower extremity radiculopathy disability.
Initially, the Board finds that the Veteran has been diagnosed with calcification of the tendinous insertion of the supraspinatus and a large subacromial spur in the right shoulder.  See March 2008 radiology report.  He has also been diagnosed with right shoulder tendinitis.

Next, the Board finds that the evidence weighs against a finding that the Veteran's right shoulder disorder is related to service or to a service-connected disability.
Service treatment records show that the Veteran had no subjective complaint, did not receive any medical treatment and no diagnosis for a right shoulder disorder.   In a February 1980 service treatment note, the Veteran complained of left shoulder pain and he was diagnosed with a muscle strain.  However, there is no indication regarding the right shoulder.  In a June 1985 report of medical examination, a clinical evaluation of the Veteran's upper extremities was normal and there was no indication of a shoulder disorder.  

Post-service VA treatment records indicate that the Veteran was diagnosed with calcification of the tendinous insertion of the supraspinatus and large subacromial spur in 2008, many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The evidence also includes a June 2008 report of neurological examination from 
Dr. L. L.  During the evaluation, the Veteran reported that in service he used to carry a sack that weighed about 80 pounds.  He claimed that carrying the sack on his right shoulder contributed to his pain.  The Veteran also noted that his shoulder symptoms were related to a work-related fall in 2006.  Dr. L.L. indicated that the symptoms regarding the right shoulder were "in good part" related to the fall in 2006.  However, in a separate part of the report, it was noted that the Veteran 
injured his "left side" as a result of the work-related fall.  Moreover, the record includes a July 2006 Commonwealth of Puerto Rico State Insurance Fund Administrative Decision which specifically indicated that the Veteran had suffered a contusion of the left shoulder during the work-related fall.  No indication was made pertaining to the right shoulder.

In sum, the Board finds that the evidence of record shows that the work-related injury in 2006 (caused by the service-connected left leg radiculopathy) did not result in an injury to the Veteran's right side or right shoulder.  Instead, medical records clearly show that the Veteran sustained a contusion to the left shoulder.  As such, the Board finds the June 2008 medical opinion from Dr. L. L. to be of no probative value as it is based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

The remaining evidence of record does not include any indication that the Veteran's right shoulder disorder is related to service or to a service-connected disability.

The Board has considered the Veteran's statements; however, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his right shoulder disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Tendinitis and other shoulder disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current right shoulder disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that the Veteran's right shoulder disorder was not incurred in service and is not etiologically related to service or to a service-connected disability.  A preponderance of the evidence is against the claim for service connection for a right shoulder disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left and Right Lower Extremity Radiculopathy 
Ratings and Effective Date 

The Veteran contends that the effective date for his left and right lower extremity radiculopathy should be June 4, 1999, the date that the Veteran reopened his claim for his lumbar spine disability.  

By way of procedural background, in a January 1989 decision, the Board denied service connection for a low back disability.  Thereafter, on June 4, 1999, VA received the Veteran's request to reopen service connection for a lumbar spine disorder.  In a May 2000 rating decision, the RO denied reopening the claim for service connection for a low back disorder.  The Veteran appealed, and in an August 2003 decision, the Board granted service connection for a lumbar spine disability.  

In an October 2003 rating decision, the RO implemented the Board's grant of service connection for a lumbar spine disability and assigned a 10 percent rating effective June 4, 1999 for bilateral L5 spondylosis with "secondary low back pain radiating to left leg."  A notice of disagreement with the rating assigned for the lumbar spine disability was filed in February 2004.  A statement of the case was issued in June 2004, and the Veteran filed a timely substantive appeal.  In an October 2005 rating decision, the RO increased the Veteran's lumbar spine rating to 40 percent effective June 4, 1999 based on range of motion being limited to 20 degrees on forward flexion.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Thereafter, in an August 2009 decision, the Board denied a rating in excess of 40 percent for the lumbar spine disability.  The Board also indicated that service connection had been denied for radiculopathy of the left lower extremity in an August 2008 rating decision.  In July 2009, the Veteran's representative submitted a statement which the Board interpreted as a notice of disagreement with the August 2008 rating decision.  The claim for service connection for left lower extremity radiculopathy was remanded by the Board in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, in an August 2008 rating decision (in Virtual VA), the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent rating effective April 11, 2008.  In a November 2011 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating effective July 11, 2008, and a 20 percent rating was assigned effective August 23, 2010.

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The effective date for an increased rating is the later of date of receipt of the claim or the date entitlement arose.  38 C.F.R. § 3.400 (o)(1) (2015).  

For awards of compensation to include increased ratings made pursuant to liberalization of the law, the effective date shall not be earlier than the effective date of the liberalization.  38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114 (a) (2015).

Notably, neurological disabilities associated with a lumbar spine disability are to be separately evaluated under the appropriate diagnostic codes under the Rating Schedule for thoracolumbar spine disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board notes that the Rating Schedule was changed effective September 26, 2003 to require that neurological disabilities associated with thoracolumbar spine disabilities were to be specifically considered and separately rated.  Prior to the 2003 amendments, the rating criteria for rating lumbar spine disabilities included neurologic impairment. Thus, under the law in effect prior to September 26, 2003, the Board finds that the RO acted appropriately in treating evidence of neurological symptoms as relevant to the then-pending claim for a higher rating for the lumbar spine disability, rather than as raising a separate claim of entitlement to service connection on a secondary basis.  

When regulations are changed during the course of a veteran's appeal, the criteria that are to the advantage of the veteran should be applied.  However, if the revised regulations are more favorable to the veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000). 

Upon review of the procedural evidence of record, the Board finds that the proper effective date for the grant of service connection for left and right lower extremity radiculopathy is September 26, 2003 (the date the Rating Schedule was changed to require that neurological disabilities associated with a thoracolumbar spine disabilities were specifically considered and separately rated).  At this time (i.e., September 26, 2003), the Board had just granted service connection for a lumbar spine disability in August 2003.  In an October 2003 rating decision, the RO implemented the grant of service connection.  Because the Veteran subsequently appealed the initial rating assigned for the lumbar spine disability, the RO should then have considered whether separate ratings for neurological disabilities were warranted.  In other words, beginning September 26, 2003, the issues regarding separate ratings for the right and left lower extremity radiculopathy were inextricably intertwined with the increased rating issue for the lumbar spine disability.  

For these reasons, and because the evidence (discussed below) shows that the Veteran had bilateral lower extremity radiculopathy at the time of the liberalizing law, the Board finds that the effective date for the award of separate ratings for the left and right lower extremity radiculopathy is September 26, 2003.

The Board further finds that an effective date prior to September 26, 2003 is not warranted.  Even if the evidence were to show that the Veteran had radiculopathy of the lower extremities prior to September 26, 2003, his radiculopathy would have been included in the rating for his lumbar spine disability.  In other words, separate ratings for an objective neurologic abnormality associated with a service-connected spinal disability were allowed only when the revised rating criteria became effective on September 26, 2003.

Accordingly, the Board finds that the effective date for the award of separate ratings for the left and right lower extremity radiculopathy is September 26, 2003, but no earlier.

Regarding the severity of the Veteran's bilateral lower extremity radiculopathy, the evidence beginning September 26, 2003 includes a December 2008 report of medical evaluation from Dr. P. R.  The chief complaint was noted to include chronic low back pain with radiating pain to both legs, worse on the left.  It was noted that MRI results from October 2007 showed discogenic disk disease changes from L1-L2 down to L4-L5 level with evidence of a left posterolateral broad-base disk protrusion at L4-L5.  An October 2008 EMG/NCS test suggested chronic bilateral L5 radiculopathy.  Dr. P. R. then noted that there was clinical evidence of left lower extremity radiculopathy which was supported by radiographic findings in the MRI and in the electrodiagnostic.  Diagnoses were rendered, which included left and right lower extremity radiculopathy of "moderate severe" severity.  

The evidence also includes an October 2008 electromyography nerve conduction from Dr. J. R.  These electrodiagnostic studies were noted to "suggest a chronic bilateral L5 radiculopathy."

In a March 2009 statement from Dr. E. L, it was noted that the Veteran had been a patient since 1989 and had been evaluated on multiple occasions for chronic low back pain with bilateral radiculopathy from "slight to moderate."  Specifically, in August 2001, the Veteran was treated for spondylosis of L5 with left leg radiation.  It was also noted that in a December 1986 VA examination, the Veteran complained of pain radiating down his left leg.  Due to this evidence, Dr. E. L. opined that the Veteran's left leg radiculopathy was present from prior to 1999.

In an October 2007 EMG for the lower extremities.  The report showed no evidence of lumbar radiculopathy.

In a January 2005 VA spine examination, the Veteran reported radiating pain to both lower extremities.  A sensory examination was intact to pinprick sensation with stimulation.  The Veteran also had normal tone and strength.  

The Veteran was afforded a VA spine examination on August 23, 2010.  During the evaluation, the Veteran reported radiating pain to both lower extremities.  The intensity was noted to be a 7 out of 10, with 10 being the most severe pain.  The examiner diagnosed the Veteran with left-sided L4-L5 radiculopathy of "moderate to severe" severity.  

The Veteran's lower extremity radiculopathy has been evaluated under Diagnostic Code 8520 for sciatic nerve disability.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2015).

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's left and right lower extremity radiculopathy more nearly approximates a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve.  As noted above, 
Dr. P. R. noted that there was clinical evidence of "moderate severe" bilateral lower extremity radiculopathy which was supported by radiographic findings in the MRI report and in the electrodiagnostic.  Dr. E. L. also opined that the Veteran's radiculopathy was present from prior to 1999.  The August 2010 VA examiner also indicated that the Veteran had left-sided L4-L5 radiculopathy of "moderate to severe" severity.  Although the August 2010 VA examiner did not specifically diagnose the Veteran with right lower extremity radiculopathy, MRI results from August 2010 showed right paracentral disc osteophyte complex extending in the right neural foramina and obliterating the right lateral recess, with "impingement upon the exiting right L4 nerve root."  The Veteran also specifically reported radiating pain to both lower extremities.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for radiculopathy of both the left and right lower extremities for the entire rating period beginning September 26, 2003.

The Board further finds that a rating in excess of 40 percent for the Veteran's bilateral lower extremity radiculopathy has not more nearly been approximated.  In this regard, there is no evidence that the Veteran's radiculopathy results in muscle atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (a  60 percent rating requires severe incomplete paralysis with marked muscular atrophy) (emphasis added).

For these reasons, the Board finds that, for the entire rating period beginning September 26, 2003, a 40 percent rating, but no higher, for radiculopathy of the left and right lower extremities is warranted. 

Additionally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

In this case, the rating criteria adequately contemplate the Veteran's radiculopathy which is primarily manifested by radiating pain and sensation deficits.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion, ankylosis, and neurologic manifestations.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  The inability to accomplish a task, such as those described above is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of radiating pain and sensation deficits.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Service connection for DDD of the cervical spine as secondary to the service-connected left leg radiculopathy disability is granted.

Service connection for right upper extremity radiculopathy is denied.

Service connection for left upper extremity radiculopathy is denied.

Service connection for a right shoulder disorder is denied.

An effective date of September 26, 2003, but no earlier, for the grant of a separate rating for left lower extremity radiculopathy is granted.

An effective date of September 26, 2003, but no earlier, for the grant of a separate rating for right lower extremity radiculopathy is granted.

For the entire rating period beginning September 26, 2003, a 40 percent rating, but no higher, for left lower extremity radiculopathy is granted. 

For the entire rating period beginning September 26, 2003, a 40 percent rating, but no higher, for right lower extremity radiculopathy is granted.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


